Exhibit 10.2

 

 [eximg_001.jpg]

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT, (“Agreement”), is entered into on this 12 day of
February, 2018 (the “Effective Date”), by and between Neonode Technologies AB,(
556771-2095) a company organized and existing under the laws of Sweden and
having a principal place of business at Storgatan 23 C,114 55 Stockholm, Sweden
(“Neonode”) and Merkatura AB, (“Merkatura”) having a principal place of business
at Dragarstigen 3, 133 36 Saltsjöbaden, Sweden (the “Consultant”).

 

WHEREAS, the Consultant represents that he has expertise in the Executive
Management and Company Governance and is ready, willing, and able to provide
consulting services to Neonode, and Neonode is willing to retain the Consultant
to provide such services.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the Parties hereto agree as follows:

 

1.Scope of Services

 

1.1.The Consultant shall act as an interim CEO and perform the services as
instructed by the Board of Directors (the “Services”).     1.2.The Consultant
shall prepare and submit such reports of his performance and his progress as
Neonode may reasonably request from time to time. In addition, the Consultant
shall provide Neonode with any additional information which Neonode may
reasonably request from time to time.

 

1.3.The Consultant will report to the Board of Directors at Neonode Inc., and
shall work 3 days a week. Additional consultant support subject to mutual
agreement between the Parties for each individual task.

 

2.Consulting Fees, Expenses and Payment

 

2.1.Neonode shall pay the Consultant, a monthly fee of SEK 126,000, based on 3
days a week, against presentation of an invoice. Invoicing should be made on a
monthly basis. The Consultant shall have the right to invoice for his services
performed as from January 1, 2018, according the terms and conditions in this
agreement

 

2.2.Neonode shall reimburse the Consultant for any reasonable business travel
expenses, or out of pocket expense, which the Consultant incurs in connection
with the Consultant’s duties, subject to and in accordance with from time to
time applicable business travel policy (or equivalent). Reimbursement is subject
to providing Neonode with appropriate receipts and/or invoices.

 

 



 

2.3.The Consultant shall be responsible for the payment of all taxes, and all
tax withholdings and social benefits payments, if any, required by law to be
made in connection with the provision of the Services and the payment of the
Consulting Fees.

 

3.Term and Termination.

 

This Agreement shall be effective as of the Effective Date, and can be
terminated by each of the parties at any time, without notification.

 

4.Governing Law

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of Sweden without regard to the conflicts of law provisions
thereof. The parties agree that any dispute between the parties will be
submitted to binding arbitration in Stockholm in accordance with the rules of
the International Chamber of Commerce. The proceedings and all communications
will be in English.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date first above written.

 



Neonode Technologies AB.  

Merkatura AB 

                    By: Lars Lindqvist   By: Andreas Bunge Title: Chairman of
the Board   Title: CEO           Date:  2018-02-12   Date: 2018-02-12

 

 

2

 

